Citation Nr: 0635928	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-22 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of discectomy 
of the cervical spine, including as secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1954 to January 
1957.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify the appellant 
if further action is required.


REMAND

The Board of Veterans' Appeals (Board) has preliminarily 
reviewed the record and initially notes that the veteran 
sustained back injury in two accidents during service, the 
second one in December 1955, at which time he sustained 
additional back injury as a result of jumping from a 
personnel carrier.  However, service clinical records reflect 
that the veteran also complained of posterior cervical pain 
in July 1956.  In addition, clinical records from October 
1956 reflect that he still complained of neck pain and X-rays 
were interpreted to reveal straightening of the cervical 
spine.  The record also includes the veteran's testimony from 
a medical board proceeding during service, at which time the 
veteran also complained of neck pain that reportedly began 
several months after his second accident in December 1955.  

The Board further notes that while the June 2002 VA joints 
examiner opined that it was least likely as not that 
secondary symptoms in the right leg and great toe were 
related to the veteran's service-connected back disorder to a 
minor degree, he did not comment as to whether any current 
cervical spine disability was related to service or service-
connected disability.

Consequently, the Board finds that the veteran should be 
furnished with a new VA examination to determine whether it 
is at least as likely as not that any residual of discectomy 
of the cervical spine is related to the veteran's December 
1955 injury in service or his service-connected residuals of 
herniated nucleus pulposus of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be furnished 
with an appropriate VA examination to 
determine the nature and etiology of 
any cervical spine disorder.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in connection 
with the examination, and its receipt 
and review should be acknowledged by 
the examiner in the VA examination 
report.  Examination should 
additionally include any tests and 
studies that are deemed necessary for 
an accurate assessment, and the results 
of any testing should be reviewed prior 
to completion of the report.  The 
examiner should state whether it is at 
least as likely as not that any 
residual of discectomy of the cervical 
spine is related to the veteran's 
December 1955 injury in service or his 
service-connected residuals of 
herniated nucleus pulposus of the 
lumbar spine.  

2.  After the completion of any 
additional development deemed appropriate 
in addition to that requested above, the 
issue of entitlement to service 
connection for residuals of discectomy of 
the cervical spine, including as 
secondary to service-connected 
disability, should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



